Citation Nr: 9932341	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-24 291	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to a waiver of recovery of overpayment of VA 
pension benefits in the amount of $1,097.80.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1998, when it was remanded to the 
RO for additional procedural development.  Such development 
has been accomplished and the appeal has been returned to the 
Board for appellate review.

The appeal previously before the Board involved an 
overpayment of pension benefits in the amount of $1,122.80.  
Since that time, however, information from the RO shows that 
the veteran has repaid $125.00 in a series of cash payments 
and that an additional $52.00 was withheld from a VA pension 
payment.  Therefore, the amount in controversy has been 
reduced by $177.00 to $1,097.80, as reflected on the title 
page of this decision.  The Board observes that the veteran's 
good faith and integrity are demonstrated by his initiative 
to effect this partial reduction in his debt.


FINDINGS OF FACT

1.  The VA has recognized that the veteran has been 
permanently and totally disabled since March 1993; the 
veteran has been eligible for VA pension benefits during the 
times when his family income has dropped below statutory 
income limits for pension eligibility.

2.  An overpayment of VA pension benefits was created when 
the veteran's wife began working in October 1996, but the 
veteran did not report the additional family income until 
January 1997.

3.  To require recovery of $1,097.80 from the veteran would 
result in undue hardship to him and his family and would 
defeat the purpose of the VA pension benefit.




CONCLUSION OF LAW

Recovery of $1,097.80 would be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.962, 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the case

Since March 1993, the veteran has been entitled to receive VA 
pension benefits on account of physical disability which 
renders him unemployable.  Because pension benefits are 
awarded based upon family income, the veteran's actual 
receipt of pension and the amount of pension to which he was 
entitled has fluctuated over the years.  A review of the 
record shows that his pension award has been increased and 
decreased frequently as factors such as the amount of Social 
Security benefits awarded to his family, his wife's earned 
income, and medical expenses have fluctuated.  At various 
points in time since the original award of pension benefits, 
the income of the veteran's family has exceeded the statutory 
ceiling for the award of VA pension benefits and the veteran 
was not entitled to receive any monetary benefits during 
those periods of time.

The overpayment at issue here, $1,222.80, was declared 
following a January 1997 letter from the veteran in which he 
reported earned income generated by his wife which had 
previously not been counted in the calculation of his pension 
benefit amount.  The veteran requested a waiver of the 
overpayment on the grounds that repaying the debt would cause 
financial hardship to his family.  In a June 1997 decision, 
the Committee on Waivers and Compromises denied the request.  
The veteran perfected a timely appeal to the Board.  

As noted above, the Board remanded the appeal in February 
1998 for a detailed accounting of exactly how the overpayment 
amount was derived and for a determination as to the validity 
of the overpayment amount.  In March 1998, the RO prepared 
and issued an audit showing the amount due to the veteran as 
contrasted to the amount paid to the veteran between January 
1996 and February 1997.  A review of the audit reveals that 
the dates and amounts listed match the information in the 
claims file.  The Committee on Waivers and Compromises also 
issued a May 1998 decision in which the creation of the debt 
and the validity of the debt were explained with reference to 
applicable laws and regulations.  Waiver of the debt was 
again denied.


Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Furthermore, as discussed 
below, we find that the claim has been adequately developed 
for appellate purposes by the RO and that we may therefore 
proceed to a disposition of the case.  As discussed above, we 
have carefully reviewed the evidence and find that the 
indebtedness in the amount of $1,097.80 was properly 
established.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
We also note, and agree with, the RO's finding that the 
veteran has not demonstrated fraud, misrepresentation of a 
material fact, or bad faith in this case.  Under pertinent 
law and VA regulations, no debt may be waived under the 
standard of equity and good conscience if fraud, 
misrepresentation or bad faith is found to exist.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.

Absent fraud, misrepresentation or bad faith , a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Particular emphasis, however, is placed upon the 
elements of the fault of the debtor and undue hardship.  
38 C.F.R. § 1.965(a).  The elements to be considered are:

1) Fault of the debtor.  Where the 
actions of the debtor contribute to 
creation of the debt.  2) Balancing of 
faults.  Weighing fault of the debtor 
against VA fault.  3)  Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify the 
objective for which benefits were 
intended.  5) Unjust enrichment.  Failure 
to make restitution would result in 
unfair gain to the debtor.  6) Changing 
position to one's detriment.  Reliance on 
VA benefits results in relinquishment of 
a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Fault

With respect to the element of the veteran's fault, the 
evidence of record indicates that the veteran failed to 
inform the RO of his wife's employment and income.  The 
evidence of record shows that she began working in October 
1996, but that the veteran did not report the additional 
income until January 1997.  Furthermore, the veteran had been 
informed upon numerous occasions of the necessity of 
notifying the RO of all changes to his total family income.  
His failure to do so in the past had resulted in the creation 
of previous overpayments, so he was actually familiar with 
the process and the consequences of his failure to provide 
notification of income changes in a timely manner.  It is 
thus reasonable to assume that he had actual knowledge of the 
requirement to promptly inform the RO of such a change, as 
well as actual knowledge of the consequences in terms of the 
likely creation of a pension overpayment. 



Balancing of faults.

The fault of the veteran is as described above.  The VA 
appears to be at fault to some extent too, as there was a 
fair delay in adjusting the veteran's pension benefit rate.  
Although the veteran notified the VA of his wife's income in 
January 1997, a delay of three months, the RO did not 
recalculate the amount of his monthly pension benefit until 
April 1997, another three months later.  Evidence submitted 
subsequently shows that by April 1997, the veteran's wife was 
again unemployed, as she had been laid off in February, 
necessitating yet another retroactive adjustment in the 
amount of pension benefits due to the veteran.  Thus, both 
parties were less than prompt in their dealings with each 
other during the time frame when this debt was created.  

Undue hardship.

A March 1997 financial status report submitted by the veteran 
shows that the veteran and his wife were both unemployed 
except for income received for being foster care parents, 
which was estimated as approximately $400 a month.  Their 
other sources of income consisted of VA and Social Security 
benefits.  According to this report, their monthly expenses 
exceeded their monthly income by some $400 a month.  No 
explanation was provided for how the family makes up this 
significant difference between income and expenses each 
month.  In addition to mortgage payments and other monthly 
installment debt payments, the financial status report shows 
that outstanding college loans had been deferred.  

A more recent submission dated in March 1998 indicates that 
the veteran's wife had not worked in over a year and that she 
had last worked in February 1997.  According to a Income, Net 
Worth, and Employment statement submitted in March 1998, the 
veteran listed the family's sole income as VA and Social 
Security benefits.  No income from foster care duties is 
reflected on this statement.  

Because the element of undue hardship involves an analysis of 
the veteran's ability to repay the debt, rather than his 
financial picture at the time the debt was created, the Board 
finds this evidence reflecting the family's current financial 
picture to be the most relevant and probative of the question 
of whether requiring repayment of the veteran's debt would 
cause undue hardship to him and his family.  

Although a determination as to undue hardship is hampered a 
bit by not having complete information as to whether the 
veteran's family currently receives any income from the 
foster care system, it is clear that the family's income 
consists mostly of government benefit payments, from the VA 
and Social Security.  It is also clear that the family has 
monthly expenses which either exceed or are barely covered by 
their monthly income.  Although no additional information 
regarding the deferred college loans has been provided, it is 
reasonable to assume that the loans will not be in deferment 
status forever, and that this additional expense will be 
added to the monthly budget at some point.

Given the very tight monthly budget of the veteran's family, 
therefore, the Board concludes that repaying the debt at 
issue is likely to result in undue hardship to the veteran 
and his family.  

Defeat the purpose. 

The purpose of VA pension is to provide for the needs of 
veterans of a period of war who are permanently and totally 
disabled and whose income falls below a level defined by the 
United States Congress.  See 38 U.S.C.A. Chapter 15.  
Therefore, anyone who is eligible for and entitled to receive 
VA pension benefits is by definition unable to work and 
without other significant sources of income.  As discussed 
above, the veteran's monthly budget is tight and the Board 
has already concluded that requiring the veteran to repay the 
debt at issue would likely result in undue hardship to the 
veteran and his family.  Because the unique purpose of VA 
pension benefits is exactly to relieve and/or prevent 
financial hardship of this nature, it seems reasonable to 
conclude that requiring the veteran to repay this debt would 
defeat the purpose of VA pension benefits.  Also see Cullen 
v. Brown, 5 Vet. App. 510 (1993).

Unjust enrichment.

Since he has not provided the VA with information to the 
contrary, the Board  concludes that his failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard, we note that the veteran's obligation to the VA 
carries the same weight as his other obligations.  

Changing position to one's detriment.

There is no indication contained in the record that the 
veteran relied upon the VA or any assurance made by the VA to 
his detriment.  This principle is thus inapplicable to this 
case.

Conclusion

After having carefully reviewed all of the evidence of 
record, the Board finds that the appellant has limited 
financial circumstances which preclude him from repaying the 
debt which he owes to the United States government.  As noted 
in the Introduction to this decision, the veteran has already 
repaid $177.00 of the debt, $125.00 of which were made in 
voluntary payments.  The Board holds that the remainder of 
the debt will be waived under the standard of equity and good 
conscience.  

In so holding, the Board relies upon the analysis set forth 
above.  While the veteran was at fault in the creation of the 
debt, the VA was also partly at fault in its untimely 
response to the veteran's notice.  Similarly, while the 
veteran was unjustly enriched when he accepted payments 
totaling $1,097.80 to which he was not entitled, requiring 
him to repay this debt would result in undue hardship to him 
and his family and would defeat the purpose of the VA pension 
benefit program.  Therefore, based on its review of the 
relevant evidence in this matter, and for the preceding 
reasons and bases, it is the decision of the Board that a 
waiver of recovery of the indebtedness, in the amount of 
$1,097.80, is granted, based on the standard of equity and 
good conscience.


ORDER

Waiver of recovery of the indebtedness, in the amount of 
$1,097.80, is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

